AN indictment against a constable under the 48th section of the act relative to crimes and punishments, R. C. 1831, p. 190, for official negligence in not executing a state’s warrant, need not contain an averment that the justice who issued the warrant had legal authority to do so; nor an allegation, that previously to the issuing of the warrant, a complaint on oath was made to the justice charging the person to be arrested
with the commission of a crime; nor that a crime was committed in the view of the justice.
It is sufficient if the indictment, in such case, set out a warrant legal upon its face.
The state is a “ person ” within the meaning of the above-named section of the statute; and an averment, therefore, that the offence was to the injury of the state is sufficient.
There is not a fatal variance between the name Beckwith in a warrant named in an indictment, and Beckworth in that produced on the trial.